Department of Corrections — Suspended Misdemeanant Under the terms of 22 O.S. 991a [22-991a] (1968), the Division of Probation and Parole has the authority and the duty to supervise cases involving convictions for misdemeanors where a suspension and/or probation is granted.  The Attorney General has had under consideration your letter dated April 5, 1968, which is as follows: "I am advised that Senate Bill 461, now pending signing into law, provides for the possibility of imposing suspended sentences upon convicted misdemeanant. I, therefore, request your opinion as to whether the Department of Corrections, Division of Probation and Parole, can legitimately extend probationary supervisory services to cases so disposed in accordance with existing statutes." Said Senate Bill No. 461 to which you refer was in fact signed by the Governor on April 22, 1968, and, having an emergency clause, is now law. Some provides in relevant part as follows: "SECTION 1. Whenever a person is convicted of any crime, except when the death sentence is imposed, the court may: (1) Suspend the imposition or execution of sentence with or without probation, or (2) place such convicted person on probation, or (3) Impose a fine as provided by law for the offense, with or without probation or commitment, or (4) Commit such person for confinement as provided for by law. Subsections (1), (2) and (3) hereof shall not apply upon the third or subsequent conviction of a felony." Section 3 of said Act expressly repeals 57 O.S. 520 [57-520] (1967). The language of the repealed statute is almost identical to that of Section 1 of the new Act, the difference being that the former was applicable to a person convicted of "a felony" and the latter applies to a person convicted of "any crime". As you suggest, then, the suspension of sentence and the probation provisions of Senate Bill 461 are applicable to convictions for misdemeanors as well as to felony convictions.  In this connection, 57 O.S. 514 [57-514] (1967) provides in relevant part: "The Division of Probation and Parole shall: "(g) . . supervise persons undergoing suspended sentences, or on probation or parole." Since the Division of Probation and Parole of the Department of Corrections has the duty to supervise persons undergoing suspended sentences or on probation, and since Senate Bill 461 now entitles persons convicted of misdemeanors to such suspension and probation, the Attorney General necessarily answers your question in the affirmative. That is, said Division of Probation and Parole has the authority and the duty to extend its supervisory services to cases involving convictions for misdemeanors, wherein action is taken by the court by way of suspension and/or probation. (Charles L. Owens)